Motion by respondents, Thornton C. Land, individually, and as eocommittee, etc., et al., to dismiss appeal granted, with $10 costs, insofar as to dismiss the appeal taken by the appellant, as cocommittee of the property of the incompetent, and to dismiss so much of the appeal taken by the appellant, individually, as seeks to review the provision of the order appealed from directing the 'appellant to account, and the motion to dismiss the appeal taken by the appellant, individually, from the remaining provisions of the order appealed from is granted unless the appellant perfects his appeal for argument or submission during the January 1960 Term of this court as directed by the order entered on motion No. 181, decided simultaneously herewith. Concur — Rabin, J. P., M. M. Frank, Yalente, McNally and Stevens, JJ.